DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 12-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Morris (Pub. No.: US 2008/0100069 A1). 
	Regarding claim 1, Morris discloses a modular telecommunications panel (112) comprising: a) a mounting frame (114) extending between a first end and a second end, the mounting frame defining a plurality of apertures at 132 for receiving telecommunications components;
b) a first mounting ear  (see attachment) forming a snap-fit connection with the mounting frame first end (see paragraph 0025) ; and
c) a second mounting ear (see attachment), identical to the first mounting ear, forming a snap-fit connection with the mounting frame second end.
	Regarding claim 2, Morris discloses the mounting frame includes a first frame piece and a second frame piece operably connected to each other with a snap-fit connection (see paragraph 0025).


	Regarding claim 4, Morris discloses the first and second frame pieces are parallel to each other (see fig. 8).
Regarding claim 9, Morris discloses a plurality of jacks (see attachment) inserted into the plurality of apertures.
Regarding claim 10, Morris discloses each of the plurality of jacks  (see attachment) can be inserted into one of the apertures from a front side of the mounting frame or from a rear side of the mounting frame.
Regarding claim 12, Morris discloses a modular telecommunications system comprising:
a) aplurality of frame pieces operably connectable to each other via a snap-fit connection to form a mounting frame (see attachment and paragraph 0025);
b) a first pair of mounting ears operably connectable to the frame pieces via a snap-fit connection, the first pair of mounting ears being configured for use when the plurality of frames are interconnected such that they are parallel to each other (see attachment);
c) asecond pair of mounting ears operably connectable to the frame pieces via a snap-fit connection, the second pair of mounting ears being configured for use when the plurality of frames are interconnected such that they are disposed at a non-zero angle to each other (see attachment and paragraph 0025).
Regarding claim 13, Morris discloses i a center connector for connecting two of the frame pieces together at a non- zero angle (see attachment).

Regarding claim 15, Morris discloses each of the frame pieces has a first connection arrangement proximate a first end and a second connection arrangement proximate a second end, wherein the first and second connection arrangements are complimentarily shaped such that the first connection arrangement can form a snap-fit connection with the second connection arrangement of an adjacent frame piece (see attachment and paragraph 0025).
Regarding claim 16, Morris discloses each of the first and second pairs of mounting ears includes a third connection arrangement connectible to the frame piece first and second connection arrangements (see attachment). 
Regarding claim 19, Morris discloses the mounting frame comprising:
a first main body defining a plurality of apertures for receiving telecommunications components, and including a plurality of snap- fit type connection arrangements (see attachment and paragraph 0025) located at an exterior side of the main body, the plurality of snap-fit type connection arrangements being configured to enable a snap-fit type connection with a second main body identical to the first main body (see attachment and paragraph 0025). .
Regarding claim 20, Morris discloses the mounting frame extends between a first end and a second end such that the plurality of apertures are located between the first and second ends, and wherein the plurality of snap-fit type connection arrangements includes a first snap-fit type connection arrangement located at the first end and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (Pub. No.: US 2008/0100069 A1). 
Regarding claims 5-8, 17-19 Morris discloses the aforementioned limitations, but fails to explicitly disclose the arrangement of the ears, the size or specifics arrangements. It would have been obvious to one having ordinary skill in the art to have the ears being oriented at a certain angle, height, and special arrangements since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the art to have the ears being oriented at a certain angle, height, and special arrangements in order to increase the retention features to improve Morris’ device and use in a brutal environment. 
Regarding claim 11, Morris discloses the aforementioned limitations, but fails to explicitly disclose the mounting frame, first mounting ear, and second mounting ear are each formed from a polymeric material or a metal material. It would have been obvious to one having ordinary skill in the art to have the mounting frame, first mounting ear, and 

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    02/12/2022














[AltContent: textbox (Jacks)][AltContent: arrow][AltContent: textbox (Second 
Mounting 
Ear)][AltContent: textbox (First 
Mounting 
Ear)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale